DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks filed on 18 November 2021.
Claims 1 – 9 and 11 – 14 are pending. Claims 10 and 15 are cancelled by Applicant.  

Allowable Subject Matter
Claims 1 – 9 and 11 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and claim 11, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “an intermediate material layer disposed between opposing surfaces of the bearing support and the insert bushing”.  The closest prior art, Kahra (US 2008/01734557 A1), discloses an insert bushing mountable axially inside a bearing support, an insert locking element configured to limit axial movement of the insert bushing relative to the bearing support; and an intermediate material layer disposed between opposing surfaces of the bearing support and the insert .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        29 January 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731